Cite as 2015 Ark. 395

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-95

                                                  Opinion Delivered   October 29, 2015

                                                  APPEAL FROM THE GRANT
MARCUS EDWARD CLAY                                COUNTY CIRCUIT COURT
                  APPELLANT                       [NOS. 27CR93-5-1; 27CR-93-1;
                                                  27CR93-28-1; 27CR93-30-1; 27CR93-
                                                  7-1]
V.
                                                  HONORABLE CHRIS E WILLIAMS,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         SUPPLEMENTAL OPINION ON
                                                  DENIAL OF REHEARING.


                       JOSEPHINE LINKER HART, Associate Justice

       In response to Marcus Edward Clay’s petition for rehearing, the State cites to Clay’s

reply brief and writes that it “agrees with [Clay] that the Court mistakenly stated that he did

not cite any evidence in the record that he continued to suffer any collateral consequences from

his convictions, as he did cite his own testimony that his convictions were causing him current

immigration problems.” (Emphasis added.)

       The State is wrong. Clay filed in 2009 an amended petition for writ of error coram

nobis, and at a hearing held on July 1, 2009, Clay testified that because of his felony

convictions, Canada would not allow him to immigrate. Thus, in 2009, Clay arguably suffered

collateral consequences from his felony convictions. His petition was denied by the circuit

court, and no appeal was perfected from the court’s order.

       Clay filed a new petition in 2011, which he amended in 2013. At a 2014 hearing on
                                   Cite as 2015 Ark. 395

the 2013 petition, Clay did not present any testimony regarding his ability or inability to

immigrate to Canada. Simply put for the State, Clay did not testify at the 2013 hearing that

he currently suffered any collateral consequences, such as the continued inability to immigrate

to Canada. Thus, as we stated in our opinion, Clay “does not cite to evidence in this record

that, at the time of the hearing on his 2013 amended petition, he continued to suffer any

collateral consequences.” (Emphasis added.) Accordingly, the State’s concession of a mistake

of fact in the court’s opinion was unwarranted.

       Rehearing denied.

       DANIELSON, J., would deny the petition for rehearing without a supplemental opinion.




                                              2